The opinion of the court was delivered by
Bowbll, J.
The statute made it the duty of defendant’s father, as plaintiff’s prudential committee, to, “ appoint and agree with a teacher to instruct the schoól,” E. L. s. 515; and in the performance of that duty the district could not control him, Mason v. School District, 20 Vt. 487; dictum in Chaplin v. Hill, 24 Vt. 528; Batchelder v. City of Salem, 4 Cush. 599. Therefore, the vote of the district, instructing him to employ a female teacher, was not obligatory upon him, but was advisory merely. Notwithstanding said vote, he had a' right to hire defendant to instruct the school, and for his services in that behalf the district became and was legally indebted to him, for which indebtedness it was the duty of his father, prudential committee as aforesaid, to draw his order on the district treasurer —‘sec. 638 — and the duty of the treasurer to pay it out of any money in the treasury not otherwise appropriated, and the right of the defendant to pay himself as he did.
Judgment affirmed.